Electronically Filed
                                                        Supreme Court
                                                        SCPW-12-0000350
                                                        04-MAY-2012
                                                        10:55 AM



                        NO. SCPW-12-0000350

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


          RONALD HANSON and KATHY HANSON, Petitioners,

                                vs.

   THE HONORABLE GARY W.B. CHANG, JUDGE OF THE CIRCUIT COURT
  OF THE FIRST CIRCUIT; THE HONORABLE CRAIG H. NAKAMURA, CHIEF
     JUDGE OF THE INTERMEDIATE COURT OF APPEALS; and PALEHUA
               COMMUNITY ASSOCIATION, Respondents.


                       ORIGINAL PROCEEDING
        (CIVIL NO. 09-1-1935-08; ICA NO. CAAP XX-XXXXXXX)

                               ORDER
 (By: Nakayama, Acting C.J., Acoba, Duffy, and McKenna, JJ. and
 Circuit Judge To#oto#o, in place of Recktenwald, C.J., recused)

          Upon consideration of the motion for reconsideration of

the April 26, 2012 orders denying the petition for a writ of

mandamus and the motion for recusal,

          IT IS HEREBY ORDERED that the motion for

reconsideration is denied.

          DATED:   Honolulu, Hawai#i, May 4, 2012.

                               /s/ Paula A. Nakayama

                               /s/ Simeon R. Acoba, Jr.

                               /s/ James E. Duffy, Jr.

                               /s/ Sabrina S. McKenna

                               /s/ Fa#auuga To#oto#o